Citation Nr: 1511165	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to increases in the ratings for Crohn's disease with adhesions, status post resection of small bowel with scars (currently 30 percent prior to July 17, 2012, and 50 percent from that date).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to December 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for Crohn's disease, rated 0%, effective June 20, 2009.  Subsequent (May 2012 and November 2014) rating decisions, respectively, increased the rating to 30 percent, effective March 21, 2012, and then assigned the 30 percent rating for throughout prior to July 17, 2012, and increased it to 50 percent from that date. 

A May 2013 VA treatment record notes that the Veteran stopped working due to his service-connected depression, suggesting a possible claim for a total disability evaluation based on individual unemployability (TDIU).  As the matter has not been considered by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for clarification and any appropriate action.

The matter of the rating for Crohn's disease (other than for scars) is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's scar residuals of surgery for Crohn's disease (resection of small bowel) are reasonably shown to be painful.  


CONCLUSION OF LAW

A separate 10 percent (but no higher) rating is warranted for abdominal scar residuals of surgery for Crohn's disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code (Code) 7804 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the maximum schedular rating available for the surgical scars shown (and leaves for further consideration the matter of the rating for the underlying Crohn's disease), discussion of the impact of the VCAA on the matter is not necessary.

Legal Criteria, Factual Background, and Analysis

Surgical scars (such as those considered here) are generally encompassed by (part and parcel of) the rating for the underlying postoperative disability; when they are shown to cause distinct symptoms/impairment, not encompassed in the rating for the underlying disability, and warrant a compensable rating, a separate compensable rating may be assigned.  The RO has not assigned a separate rating for the Veteran's scar residuals of Crohn's disease.  The critical factor in determining whether a separate rating should be assigned is whether there is disablement/impairment of function that is distinct from that encompassed by the rating for the underlying disability.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Ratings for scars are based on whether they are deep or superficial, the extent of the area of involvement, whether they are painful and/or unstable, and whether they cause impairment of function.  Code 7801 provides that ratings for scars, other than the head, face, or neck, that are deep and nonlinear in an area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  As the surgical scars here are linear and do not approach the area required for a 10 percent rating, the Code 7801 criteria do not apply.  Code 7802 provides for ratings for superficial, and a 10 percent rating requires an area of 144 square inches.  Consequently, Code 7802 criteria likewise do not apply.  Code 7804 provides for a 10 percent rating for one or two scars that are painful or unstable.  Code 7805 provides that any disabling effects not considered in a rating under Codes 7800-04 are to be evaluated under an appropriate diagnostic code for the impairment found.  38 C.F.R. § 4.118.
On March 2012 VA examination, it was found that the Veteran's surgical scars were not painful or unstable, and that the total area of all related scars was not more than 39 square centimeters.  However, on a more recent (July 2012) examination his treating physician noted (by checking "yes") that the scars was "painful and/or unstable, or the total area of all related scars greater than 39 square centimeters."   

On longitudinal review of this record, the Board finds that the evidence reasonably shows that the Veteran's scars are now painful or unstable.  The Board finds no reason to discount the finding of the July 2012 examiner.  Resolving reasonable doubt in the Veteran's favor as required (38 C.F.R. § 4.3) the Board finds that a 10 percent (maximum) rating under Code 7804 is warranted.  .

 The matter of the rating for the underlying postoperative Crohn's disease is addressed in the remand below.


ORDER

A separate 10 percent rating is granted for the Veteran's scar residuals of surgery for Crohn's disease (resection of small bowel), subject to the regulations governing payment of monetary benefits.


REMAND

The Board finds that further development is needed for proper consideration of the matter of the rating for the Veteran's postoperative Crohn disease.  In August 2012 he submitted an authorization for VA to secure records from Dr. B. William Ginsberg.  He was thereafter advised that the most recent treatment records from Dr. Ginsburg were dated January 27, 2012, and was asked to indicate whether he subsequently received treatment from Dr. Ginsburg.  Although did not respond; October 2012 VA treatment records note that he was seen by Dr. Ginsburg after that date.  As records of such treatment are pertinent evidence, they must be secured, and considered.  
The Veteran's Crohn's disease is rated 30 percent prior to July 17, 2012, and 50 percent from that date (by analogy) under Code 7323-7301(for adhesions of peritoneum under Code 7301 and as ulcerative colitis under Code 7323).  Whether those criteria are the most appropriate for rating the disability picture presented, and encompass all symptoms of, impairment due to, the Crohn's are medical questions not entirely resolved by the medical evidence currently in the record.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated complete clinical records of all evaluations and treatment the Veteran has received for Crohn's disease during the period under consideration (and specifically all records of his treatment by Dr. Ginsburg after January 27, 2012).  He must assist in this matter by identifying all providers and submitting releases for VA to secure records of all private treatment.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his Crohn's disease. The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  The findings should be described in detail.  The examiner should elicit from the Veteran his account of the symptoms of his Crohn's and the impact those they have on occupational and everyday functioning.  The examiner should note any symptoms of the Crohn's found that are not encompassed by the criteria in Codes 7301, 7323.  In that regard, the examiner should have available a copy of the criteria in 38 C.F.R. § 4.114, and upon review of the criteria therein, and opine whether the criteria is Codes 7301-7323 provide the most appropriate analogy for the disability picture presented by the Veteran's Crohn's.  If not, the examiner should identify (with explanation) the diagnostic code found to better reflect the disability picture shown.  The examiner should note (with citation to factual data) whether malnutrition is shown.  

The examiner should include rationale with all opinions.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


